Citation Nr: 0308191	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  99-00 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder including schizophrenia.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant and his mother




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to October 
1975.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 1998 RO decision which 
denied service connection for schizophrenia and for 
headaches.  In July 2000, the Board remanded this matter to 
the RO for additional evidentiary development.  In October 
2002, a hearing was conducted before the RO.

At the time of the Board's remand, the issues on appeal also 
included entitlement to non-service-connected pension.  The 
RO has since granted that benefit, and thus the matter is no 
longer on appeal.


FINDINGS OF FACT

1.  A chronic psychiatric disorder including schizophrenia 
was not present during service or for many years thereafter, 
and it was not caused by any incident of service.

2.  The veteran's headaches during active service were acute 
and transitory and resolved without residual disability.  Any 
current chronic headache disorder was not present during 
service or for years thereafter, and was not caused by any 
incident of service.



CONCLUSIONS OF LAW

1.  A psychiatric disorder including schizophrenia was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).

2. A chronic headache disorder was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from June 1974 
to October 1975.   His service personnel records revealed no 
foreign service.  In September 1975, the veteran was 
recommended for, and later received, a general discharge 
because of a demonstrated lack of self-discipline as 
evidenced by two Article 15's for failure to repair given in 
July 1975 and August 1975.  The  records also cited the 
veteran's failure to demonstrate promotion potential as 
evidenced by his grade and length of service, and his 
inability to adjust to military life.  

The veteran's service medical records include an entrance 
examination, performed in June 1974, which noted essentially 
normal findings throughout.  In March 1975, he sought 
treatment for headaches and low back pain.  The assessment 
was possible muscle strain.  In September 1975, the veteran 
sought treatment for symptoms of headaches and stomach 
cramps.  The assessment was cold syndrome.  The veteran's 
discharge examination, performed in September 1975, noted 
normal psychiatric and neurological findings.  On a medical 
history report completed at this time, the veteran denied 
having frequent or severe headaches.   He also denied 
experiencing nervous trouble.

In August 1976, the veteran filed a claim seeking service 
connection for back and right foot disorders.  In September 
1976, a VA general physical examination was conducted.  The 
report noted the veteran's complaints of back pain.  Physical 
examination revealed, in pertinent part, no neurological 
defects.  The VA examiner also noted that no psychiatric or 
personality defects were observed.

In November 1998, the veteran filed a claim seeking service 
connection for a psychiatric disorder and headaches. 

VA treatment records note that in August 1998 the veteran 
underwent an interdisciplinary biopsychosocial assessment.  
The report noted his complaints of nervousness.  It was noted 
there was no history of psychiatric hospitalization and no 
history of prior psychotherapy.  It also noted that the 
veteran had a history of crack cocaine use.  In October 1998, 
the veteran was admitted to the residential substance abuse 
treatment program.  The report noted that he had been on the 
psychiatric unit since August 1998, where he was treated for 
depression.  He gave a history of schizophrenia since 1995.  
The veteran remained hospitalized until November 1998.  The 
discharge report noted final diagnoses of substance 
dependence, cannabis and cocaine abuse; schizophrenia, 
chronic undifferentiated type, in remission, by history only; 
and depression, not otherwise specified.  

In November 1998, the RO issued a decision denying service 
connection for a psychiatric disorder and headaches.  The 
veteran subsequently appealed both issues from this decision.  
On his substantive appeal form, received in January 1999, he 
said that he had mental problems when he came out of the 
service.  He also stated that he had severe headaches during 
and ever since his military service.

A treatment report, dated in January 1999, noted diagnoses of 
schizophrenia and obsessive-compulsive disorder.  A treatment 
report, dated in May 2000, noted a diagnosis of chronic 
paranoid schizophrenia versus schizo-affective disorder.  

In August 2000, the RO sent correspondence to the veteran 
requesting information from which to obtain all medical 
treatment records relating to his claimed conditions.  The 
veteran's response, received in August 2000, indicated that 
he had received treatment solely from VA sources beginning in 
1999.

In October 2000, a VA examination for mental disorders was 
conducted.  The examination noted the veteran gave a history 
of hearing voices as far back as the 1960s when he was a 
teenager.  He said that in the early 1990s he began to feel 
depressed.  He related that he attempted suicide by 
overdosing in 1994.  The diagnoses on current examination 
were schizo-affective disorder, marijuana dependence in 
remission, and cocaine dependence in remission.  

In April 2001, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter 
specifically requested information from which the RO could 
obtain all records of medical treatment for the veteran's 
headaches and psychiatric disorders.

A treatment report, dated in June 2002, noted the veteran's 
complaint of a constant headache.  An August 2002 treatment 
report noted a clinical impression of chronic pain syndrome.  
The report noted chronic neck and back pain without evidence 
of any focal neurology.  Other ongoing medical records from 
recent years, dated into 2002, note treatment for psychiatric 
problems, and diagnoses included schizophrenia.

In October 2002, a hearing was conducted before the RO.  At 
the hearing, the veteran testified that he has had headaches 
ever since falling off a pole during service.  He also 
claimed that the headaches are related to schizophrenia.  As 
for his schizophrenia, the veteran maintained that this 
condition began during service.  He testified that he began 
hearing voices in service, and that he had difficulty 
determining what he was suppose to be doing.  He indicated 
that he was put in the stockade because he was not performing 
his service duties.  The veteran's mother testified that the 
veteran did not have headaches or schizophrenia prior to 
service, but that these symptoms have been present ever since 
his discharge from service.  


II.  Analysis

The veteran is seeking service connection for a psychiatric 
disorder including schizophrenia, and for headaches. 

The file shows that through correspondence, the rating 
decision, the statement of the case, supplemental statement 
of the case, and the Board's prior remand, the veteran has 
been notified of the evidence necessary to substantiate his 
claims for service connection.   Pertinent records have been 
obtained to the extent possible, and the veteran has been 
given VA examinations.  The Board finds that the notice and 
duty to assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection for certain chronic diseases, including 
psychoses, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The Board notes the veteran did not engage in combat, and 
thus the provisions of 38 U.S.C.A. § 1154 are inapplicable.

A.  Psychiatric disorder including schizophrenia

The evidence shows that the veteran served on active duty 
from June 1974 to October 1975.  His service records show he 
had disciplinary problems, but the records show no mental 
disorder.  The service discharge examination noted a normal 
psychiatric system.  An psychiatric disorder was not found 
during service.  There is no evidence of a psychosis within 
the year after active duty as required for presumptive 
service connection.  

The first reported post-service medical treatment of a 
psychiatric disorder is not until 1998.  The veteran gives a 
history of schizophrenia since 1995, but there is no medical 
evidence of treatment at that time; even if he was treated at 
that time, such is 20 years after service.  Medical records 
in recent years, dated into 2002, show the primary 
psychiatric diagnosis is schizophrenia.  Treatment for 
substance abuse in recent years is also shown.

The medical evidence does not suggest that the veteran's 
current psychiatric disorder, first shown many years after 
active duty, is related to his service.  The veteran, as a 
layman, is not competent to offer medical opinions on this 
point. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The weight of the credible evidence demonstrates that a 
psychiatric disorder including schizophrenia began many years 
after the veteran's active duty and was not caused by any 
incident of service.  The condition was neither incurred in 
nor aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection , the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B. Headaches

The veteran served on active duty from June 1974 to October 
1975.  During this time he received treatment on two isolated 
occasions for complaints of headaches.  The first treatment 
report, dated in March 1975, noted a diagnosis of possible 
muscle strain.  The second treatment report, dated in 
September 1975, noted an impression of cold syndrome.  There 
was no diagnosis of a chronic headache disorder.  The 
veteran's discharge examination, performed in September 1975, 
noted normal neurological findings.  A medical history 
report, completed at this time, noted the veteran's denial of 
frequent or severe headaches.  Obviously most people 
experience headaches from time to time, and isolated 
headaches by themselves are not indicative of a chronic 
disability.  The veteran's service medical records do not 
depict a chronic headache disorder during the time of active 
duty, and thus continuity of symptomatology since service is 
required to support the claim.  38 C.F.R. § 3.303(b).

Despite the veteran's allegations of ongoing headaches since 
service, his post-service medical records are largely silent 
as to any complaints of headaches.  More importantly, there 
is no diagnosis of a chronic headache disorder.   

One of the requirements for service connection is competent 
medical evidence of the claimed disability.  Degmetich v. 
Brown, 104 F.3d 1328 (1997).  As the medical evidence 
indicates the veteran does not currently have a chronic 
headaches disorder, there may be no service connection for 
such claimed condition.  The veteran, as a layman, has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Even assuming the veteran now has a chronic headache 
disorder, the lengthy period of time after service, without 
medical documentation of headaches, is evidence against a 
continuity of symptomatology since service.  Mense v. 
Derwinski, 1 Vet. App. 354 (1991).  

The weight of the credible evidence demonstrates that any 
current headache disorder began many years after service and 
was not caused by any incident of service.  The claimed 
condition was not incurred in or aggravated by service.  The 
preponderance of the evidence is against the claim for 
service connection.  Thus the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









ORDER

Service connection for a psychiatric disorder including 
schizophrenia is denied.

Service connection for headaches is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

